Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 13, 15-16, and 20 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment and arguments dated 5/5/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0239177 A1 to Oh.
Regarding claim 1, Oh discloses and optical system 2700c, comprising a geometric phase element (PB lens 1 fig. 27c) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with second Para. 0003 of applicant’s specification states that geometric phase elements operate with a dependency on wavelength.  Para. 0005 of applicant’s specification states that geometric elements generally produce an output of three diffraction orders.  It also states that when a geometric element is used in an optical system, one of the three diffraction orders is used while the other two may be undesirable and maintained at a relatively low intensity.   Thus the examiner maintain the geometric phase element will produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to receiving input light.); and an elliptical polarizer (The combination of elements 2514 and 2510 act as an elliptical polarizer.   In paras. 0100-0101 of applicant’s specification, the applicant states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements 2514 and 2510 in Oh as being an elliptical polarizer.) configured to reduce an intensity of the first light beam that is output by the geometric phase element and substantially preserve an intensity of the second light beam that is output by the geometric phase element (By adjusting the light that is reflected and transmitted, elements 2514 and 2510 adjusts the intensity of the a first beam while substantially preserving an intensity of a second beam.).

    PNG
    media_image1.png
    493
    880
    media_image1.png
    Greyscale


	Regarding claim 5, Oh discloses the geometric phase element (PB lens 1, PB lens 2 in figs. 27c) being further configured to produce a third light beam associated with a third diffraction order (This is an inherent property of geometric phase elements, PBP lens as stated by applicant.  See applicant’s specification para. 0005.).
Regarding claim 6, Oh discloses the geometric phase element (PB lens 1 2612 fig. 27c) comprises a switchable Pancharatnam Berry Phase (PBP) lens (PB lens 1 2612 fig. paras. 0268). 
Regarding claim 7, Oh discloses the geometric element comprises a stack (PB lens 1, 2612 and PB lens 2, 2616 fig. 27c; PB lens 1, PB lens 2, PB lens 3, and PB lens 4 figs. 28A-28C) of two or more Pancharatnam Berry Phase (PBP) lenses (PB lens 1, and PB lens 2 figs. 27c-27d; Figs. 28A-28C disclose the a stack of two or more PBP lenses.).
(s) 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0129018 A1 to Cheng et al.
Regarding claim 1, Cheng discloses an optical system (figs.1-4, abstract) comprising a geometric phase element (34 fig. 1, abstract; It is noted that geometric phase elements are also known in the art as Pancharatnum Berry phase elements.) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to receiving input light (This is an inherent property of geometric phase elements, as stated by applicant.  See applicant’s specification paras. 0003, 0005.), and an elliptical polarizer (P para. 0021) configured to reduce an intensity of the first light beam that is output by the geometric phase element and preserve an intensity of the second light beam that is output by the geometric phase element (Para. 0021 teaches that P may be located at the output end in order to polarize light and teaches P being a circular polarizer.  As stated in applicant’s specification, para.0005, a circular polarizer may reduce the intensities of the two undesired diffraction orders.  It is therefore interpreted that polarizer P will also reduce the intensities of the undesired diffraction orders.).

    PNG
    media_image2.png
    563
    759
    media_image2.png
    Greyscale


Regarding claim 8, Cheng discloses the system comprising a traditional lens to provide the input light to the geometric phase element (42 paras. 0026, 0033).
Claim(s) 1, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0249626 A1 to Bouchal et al.
Regarding claim 1, Bouchal discloses an optical system (figs. 1, 3, 4) comprising a geometric phase element (4, 8, figs. 1, 3, paras. 0020, 0043, 0049, and 0052; The two polarization dependent beam splitters may operate be realized as geometric-phase gratings working on the Pancharatnam Berry phase.) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to receiving input light (This is an inherent property of geometric phase elements as stated by applicant.  See applicant’s specification, paras. 0003 and 0005.), and an elliptical polarizer (The combination of elements 9 and 10 in fig. 3 acts as an elliptical polarizer.  Also see paras. 0045, 0056 and fig. 6.  It is noted in paras. 0100-0101 of applicant’s specification, the applicant states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements 9 and 10 in Bouchal as being an elliptical/circular polarizer.) configured to reduce an intensity of the first light beam that is output by the geometric phase element and substantially preserve an intensity of the second light beam that is output by the geometric phase elements (Paras. 0045 disclose that combination of quarter wave plate 10 and linear polarizer 9 allows for controlling the amplitude of the transmitted waves and optimizing the contrast of the interference patterns.  Also see figs. 3 and 6.   In addition, paras. 0100-0101 of applicant’s specification, states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements 9 and 10 in Bouchal as being an elliptical/circular polarizer.   As stated in applicant’s specification, para.0005, a circular polarizer may reduce the intensities of the two undesired diffraction orders.  It is therefore interpreted that the combination of elements 9 and 10 will also reduce the intensities of the undesired diffraction orders.).

    PNG
    media_image3.png
    771
    540
    media_image3.png
    Greyscale

4, 8, figs. 1, 3, paras. 0020, 0043, 0049, and 0052; The two polarization dependent beam splitters may operate be realized as geometric-phase gratings working on the Pancharatnam Berry phase.).
Claim(s) 1-2, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0210222 A1 to Seo et al.
Regarding claim 1, Seo discloses and optical system (fig. 9), comprising a geometric phase element (LN21 fig. 9, paras. 0017-0018, 0115-0116, 0182 and claims 1 and 7; The two polarization-dependent lenses maybe geometric phase lenses.; It is noted that geometric phase elements are also known in the art as Panacharatnam Berry phase elements.) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to receiving input light (This is an inherent property of geometric phase elements as stated by applicant.  See applicant’s specification, paras. 0003 and 0005.), and an elliptical polarizer (The combination of elements linear polarizer LP11, and quarter-wave plate WP11, in fig. 3 act as an elliptical/circular polarizer. It is noted in paras. 0100-0101 of applicant’s specification, the applicant states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements WP11 and LP11 in Seo as being an elliptical/circular polarizer.) configured to reduce the intensity of the first light beam that is output by the geometric phase element and substantially preserve an intensity of the second light beam that is output by the geometric phase element (Para. 0122 teaches that the arrangement being used to prevent or reduce chromatic dispersion/chromatic aberration problems with respect to an image.  Para. 0120 further teaches the combination of elements WP11 and LP11 acting as a circular polarizer.  As stated in applicant’s specification, para.0005, a circular polarizer may reduce the intensities of the two undesired diffraction orders.  It is therefore interpreted that the combination of elements WP11 and LP11 will also reduce the intensities of the undesired diffraction orders.).

    PNG
    media_image4.png
    376
    638
    media_image4.png
    Greyscale

Regarding claim 2, Seo discloses the system comprising second elliptical polarizer (The combination of WP22 and LP22 also acts as an elliptical/circular polarizer.).
Regarding claim 13, Seo discloses the optical system being included in an augmented reality head mounted device (paras. 0005, 0036-0039, 0044-0047 and 0181).
Regarding claim 16, Seo discloses a head mounted display (HMD) (fig. 9, paras. 0005, 0036-0039, 0044-0047 and 0181) comprising an electronic display (D11 fig. 9) configured to emit image light (see fig. 9), a first stack of Pancharanam Berry Phase  paras. 0017-0018, 0115-0116, 0182 and claims 1 and 7; The two polarization-dependent lenses maybe geometric phase lenses.; It is noted that geometric phase elements are also known in the art as Panacharatnam Berry phase elements.) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to the image light (This is an inherent property of geometric phase elements as stated by applicant.  See applicant’s specification, paras. 0003 and 0005.), and an elliptical polarizer (The combination of elements linear polarizer LP11, and quarter-wave plate WP11, in fig. 3 act as an elliptical/circular polarizer. It is noted in paras. 0100-0101 of applicant’s specification, the applicant states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements WP11 and LP11 in Seo as being an elliptical/circular polarizer.)  configured to reduce an intensity of the first light beam that is output by the geometric phase element and substantially preserve an intensity of the second light beam that is output by the geometric phase element (Para. 0122 teaches that the arrangement being used to prevent or reduce chromatic dispersion/chromatic aberration problems with respect to an image.  Para. 0120 further teaches the combination of elements WP11 and LP11 acting as a circular polarizer.  As stated in applicant’s specification, para.0005, a circular polarizer may reduce the intensities of the two undesired diffraction orders.  It is therefore interpreted that the combination of elements WP11 and LP11 will also reduce the intensities of the undesired diffraction orders.).
The combination of elements WP21 and LP21 in fig. 8 act as an elliptical polarizer.) configured to produce elliptically polarized light based on the image light, a geometric phase elements (LN21 fig. 8,  paras. 0017-0018, 0115-0116, 0182 and claims 1 and 7; The two polarization-dependent lenses maybe geometric phase lenses.; It is noted that geometric phase elements are also known in the art as Panacharatnam Berry phase elements.) configured to produce a first light beam associated with a first diffraction order and a second light beam associated with a second diffraction order in response to the image light (This is an inherent property of geometric phase elements as stated by applicant.  See applicant’s specification, paras. 0003 and 0005.), and a second elliptical polarizer (The combination of elements linear polarizer LP11, and quarter-wave plate WP11, in fig. 8 act as an elliptical/circular polarizer. It is noted in paras. 0100-0101 of applicant’s specification, the applicant states that the first circular polarizer may comprise a linear polarizer in the x-direction and a quarter-wave plate.  Thus the examiner interprets the combination elements WP11 and LP11 in Seo as being an elliptical/circular polarizer.)  configured to reduce an intensity of the first light beam that is output by the geometric phase element and substantially preserve an intensity of the second light beam that is output by the geometric phase element (Para. 0122 teaches that the arrangement being used to prevent or reduce chromatic dispersion/chromatic aberration problems with respect to an image.  Para. 0120 further teaches the combination of elements WP11 and LP11 acting as a circular polarizer.  As stated in applicant’s specification, para.0005, a circular polarizer may reduce the intensities of the two undesired diffraction orders.  It is therefore interpreted that the combination of elements WP11 and LP11 will also reduce the intensities of the undesired diffraction orders.).

    PNG
    media_image5.png
    296
    470
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 3, the prior art does not disclose nor teach the limitation of “the elliptical polarizer comprises a circular polarizer having a first handedness and a the second elliptical polarizer comprises a circular polarizer having a second handedness that is opposite to the first handedness,” in combination with the remaining limitation of the claim.
Regarding dependent claim 4, the prior art does not disclose nor teach the limitation of the “a depolarizer configured to provide unpolarized light to the second elliptical polarizer,” in combination the remaining limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.Q/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871